NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

CHARLES MCBARANGO,                                No. 12-73176

               Petitioner,                        Agency No. A077-966-532

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Charles McBarango, a native and citizen of Nigeria, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying McBarango’s second motion

to reopen, filed five years after his order of removal became final, as time- and

number-barred. See 8 C.F.R. § 1003.2(c)(2).

      Contrary to McBarango’s contention, the BIA provided a reasoned

explanation for denial. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Go v. Holder, 744 F.3d 604, 609-10 (9th Cir. 2014).

      Because these determinations are dispositive, we do not reach McBarango’s

contentions regarding his eligibility for adjustment of status.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   12-73176